                                    IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF PUERTO RICO



   In the Matter of:

   CODE OF CIVILITY FOR ALL
   PROCEEDINGS BEFORE JUDGE DANIEL R.
   DOMÍNGUEZ


                                                  STANDING ORDER1

         The following standards of civility were initially designed in 1996 by my esteemed colleague, United

 States District Judge Salvador E. Casellas “to encourage all participants in cases before the Court to meet

 their legal and ethical obligations to each other, to litigants and to the system of justice, thereby achieving

 the twin goals of civility and professionalism, both of which are hallmarks of a learned profession dedicated

 to public service.” The undersigned district judge hereby incorporates said standing order for all his civil and

 criminal cases, effective immediately, notwithstanding that the undersigned in all trials reminds the parties

 as to civility between counsel, which unfortunately is not always followed.

         The aforementioned legal and ethical obligations of counsel extend to all those who form part of the

 plaintiff, prosecution and defense teams, which includes clients, investigators and experts, among others.

 In civil cases involving a government or corporate entity, this entails all individuals who as representatives

 participate in any manner in the matter before the Court, including in-house counsel even if not admitted to

 practice before this Court. In criminal cases, it includes the agents who assist in prosecuting the criminal

 conduct, as well as any individuals under their direction and supervision.

                                                   Lawyers’ Duties to the Court


              1. We will speak and write civilly and respectfully in all communications with the Court, which



         1 The instant Standing Order has been adapted, as necessary, from the Hon. Gustavo A. Gelpi’s recent Standing Order

addressing the same situation.
     includes judicial staff, special masters and monitors appointed by the Court.

2. We will be punctual and prepared for all court appearances so that all hearings, conferences,
   on-site inspections and trials may commence on time.

3. We will be considerate of the time constraints and pressures on the Court and court staff,
   special masters and monitors, inherent in their efforts to administer justice.

4.   We will not engage in any conduct that brings disorder or disruption to the courtroom or any
     other place where Court-directed proceedings occur. We will advise our clients and
     witnesses appearing in court of the proper conduct expected and required there and, to the
     best of our ability, prevent our clients and witnesses from creating disorder or disruption.

5. We will not knowingly misrepresent, mischaracterize or misquote facts or authorities in any
   oral or written communication to the Court.

6. Before dates for hearings, trials or any other proceedings are set, or if that is not feasible,
   immediately after such date has been set, we will attempt to verify the availability of
   necessary participants and witnesses so we can promptly notify the Court and/or its staff of
   any likely problems.

7.    We will act and speak civilly to court bailiffs, clerks, deputies, court reporters, court
     interpreters, assistants, law clerks, special masters and monitors with an awareness that
     they, too, are an integral part of the judicial system.

8. We will at all times abide by the American Bar Association’s Model Rules of Professional
   Conduct, as well as in civil cases comply with Fed.R.Civ.P. 11, as well as avoid all vexatious
   litigation, see 28 U.S.C. § 1927.

                             Court’s Duties to Lawyers


1. We will be courteous, respectful, and civil to lawyers, parties, and witnesses. We will maintain
   control of the proceedings, recognizing that judges, and all those under their direction, have
   both the obligation and the authority to insure that all proceedings are conducted in a civil
   manner.

2. We will be punctual in convening all hearings, meetings, and conferences; if delayed, we will
   notify counsel, if possible.

3.    In scheduling all hearings, meetings and conferences, we will be considerate of time
     schedules of lawyers, parties, and witnesses.

4.   We will make all reasonable efforts to decide promptly all matters presented to us for


                                               2
                 decision or recommendation within the time frame authorized by the rules and regulations,
                 with the exception of cases where the Court is awaiting a decision from an appellate court
                 which may affect the outcome of the proceedings.

            5. We will provide the issues in controversy deliberate, impartial, and studied analysis and
               consideration.

            6. While endeavoring to resolve disputes efficiently, we will be considerate of the time
               constraints and pressures imposed on lawyers by the exigencies of federal practice.

            7. We recognize that a lawyer has a right and a duty to present a cause fully and properly, to
               litigate zealously and intellectually aggressively, and that a litigant has a right to a fair and
               impartial hearing.

            8.   We will not impugn the integrity or professionalism of any lawyer on the basis of the clients
                 whom or the causes which a lawyer represents.

            9. We will not adopt procedures that needlessly increase litigation expense.

            10. We will call to lawyers’ attention uncivil conduct which we observe and the Court may
                discipline counsel away from the presence of the jury, if necessary.

            11. We will at all times abide by the Code of Judicial Conduct.

    This Standing Order shall be notified by the Clerk of Court to all members of the bar of this Court, as well

as entered in all of the undersigned’s pending and future civil and criminal cases.

         SO ORDERED.

         In San Juan, Puerto Rico this 4th day of August, 2017.

                                                                    s/ Daniel R. Domínguez
                                                                    DANIEL R. DOMÍNGUEZ
                                                                    United States District Judge




                                                            3
                                 IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF PUERTO RICO

  In the Matter of:
  Communications by Counsel and their Staff
  with Judge Dominguez or Chambers Staff



                                        AMENDED STANDING ORDER1

         Counsel and their staff shall refrain at all times from calling the undersigned’s chambers,

particularly to career and term law clerks’ phone lines, for matters such as: case-related inquires,

scheduling, CM/ECF filing technical assistance, and calendaring. Chambers’ staff and Court personnel are

prohibited from providing time estimates for rulings, providing legal advice, or discussing the merits of a case.

         The undersigned has noticed a recent increase in telephone calls to law clerks regarding matters

pertaining to cases pending in his docket. Many of these phone calls relate to simple matters which can

easily be resolved by accessing the Court’s CM/ECF case filing system. An alarming number of these phone

calls, nonetheless, involve matters which necessarily must be addressed via motion, and not by way of ex

parte communications by counsel and their assistants. A motion is the only appropriate mechanism to

contact the Court. The undersigned has ordered his law clerks to perform a daily review of all filings on CM-

ECF in order to ensure prompt attention to any potentially urgent matters. Phone calls to chambers are not

necessary.

         Accordingly, as of the date of this amended standing order, Counsel shall refrain from contacting

 the undersigned’s chambers for any case related matter, no matter how minimal the inquiry.

         On days in which the undersigned has Court proceedings scheduled, the chamber receives an




         1 The instant Standing Order has been adapted, as necessary, from the Hon. Gustavo A. Gelpi’s recent Amended

Standing Order addressing the same situation.
 alarming number of phone calls from attorneys calling to inform they are late, stuck in traffic, or have a last

 minute problem. Attorneys are absolutely prohibited from contacting the undersigned’s chambers

 regarding their appearance before the Court. Professionalism and civility is the rule and not the

 exception. Counsel are expected to be punctual for all proceedings.

         All inquiries regarding criminal matters shall be directed to the undersigned’s Courtroom

 Deputy. For any other matters regarding the Court’s Criminal and Civil Calendar, Counsel shall

 directly contact the undersigned’s Courtroom Deputy. 2 For matters concerning filings with the

 Court, Counsel shall contact the undersigned’s assigned docket clerk or Docket Quality Analyst. If

 you have a technical question relating to CM/ECF, please contact the CM/ECF Help Desk at (787)

 772-3449. Law clerks do not handle the undersigned’s calendar nor the CM/ECF filing system and,

 therefore, may not be contacted.

         The undersigned reminds attorneys that telephone calls to Chambers and to the Clerk’s

 Office staff must at all times conform to the Canons of Professional Conduct and Judicial Ethics.

 Any direct or indirect violation of this order shall result in sanctions.

         This Order amends the undersigned’s January 9, 2013 Standing Order. This Standing Order shall

 be notified to all members of the bar of this Court, as well as entered in all of my pending cases by the

 Clerk of Court.

          SO ORDERED.

          In San Juan, Puerto Rico this 4th of August, 2017.

                                                                              s/ Daniel R. Domínguez
                                                                             DANIEL R. DOMINGUEZ
                                                                             United States District Judge



          2  The Court’s telephone directory         is   available   in   the   Puerto   Rico   District   Court’s   website.
http://www.prd.uscourts.gov/?q=telephone-directory
                                                                  2
